DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-7 and 9-10 allowed for the reasons indicated in the Non-Final Office Action filed on 09/30/2021. 
The following is a statement of reasons for the indication of allowable subject matter:  
	As per independent claim 5, the prior art, Vandermeulen et al. (US 9,429,332 B2) and Fujita et al. (US 9,874,365 B2) does not teach the air conditioning apparatus as recited, in particular “…an air heat exchange unit that performs heat exchange between an outdoor-side pipeline of the heat pump and the air introduction flow path during cooling in the room,” when added to other features claimed in independent claim 5.

	As per independent claim 7, the prior art, Vandermeulen et al. (US 9,429,332 B2) and Fujita et al. (US 9,874,365 B2) does not teach the air conditioning apparatus as recited, in particular “…a flow path switch unit that changes a flow path such that, when the air discharged from the air conditioner is the  dehumidified air, the dehumidified air is discharged into the room via the air discharge flow path, and when the air discharged from the air conditioner is not the dehumidified air, the air is transported to the humidity controller via the air transport flow path, and the air controller controls the flow path switch unit in accordance with the air discharged from the air conditioner,” when added to other features claimed in independent claim 7. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG H PARK whose telephone number is (571)272-4636. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHANG H. PARK/
Examiner
Art Unit 3763



/LARRY L FURDGE/Primary Examiner, Art Unit 3763